PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
.8.5United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/296,845
Filing Date: 8 Mar 2019
Appellant(s): Amazon Technologies, Inc.



__________________
Umar K. Bakhsh
EVERSHEDS SUTHERLAND LLP
999 Peachtree Street NE
Atlanta, GA 30309-3996
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 12, 2022.
Information Disclosure Statement
The Applicant filed an Information Disclosure Statement (hereinafter “IDS”) on March 29, 2022.  The Applicant did not file an IDS filing fee with the IDS.  As a result, the IDS has not been considered.  See MPEP 609.05(a).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 15, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lanning et al. (US 2019/01793125) in view of Yadav (US 2019/0267628) and Maresh et al. (US 2019/0165430).
Regarding claim 1, Lanning et al. teaches a lithium-ion battery comprising:
a copper current collector, wherein the copper current collector is a negative current collector (para. [0090]);
an anode in contact with the copper current collector (para. [0090]), wherein the first binder comprises a sulfonated tetrafluoroethylene based fluoropolymer-copolymer, wherein the first binder is fully capable of being configured to provide first lithium ion pathways in the anode during charging and discharging of the lithium-ion cell (para. [0040]);
a solid polymer electrolyte membrane in contact with the anode and configured to conduct lithium ions during charging and discharging of the lithium-ion cell, wherein the solid polymer electrolyte membrane comprises the sulfonated tetrafluoroethylene fluoropolymer-copolymer, wherein the first lithium ion pathways extend from the lithiated solid polymer electrolyte membrane to the copper current collector (para. [0080]);
a cathode in contact with the lithiated solid polymer electrolyte membrane and comprising lithium cobalt oxide (para. [0032]) wherein the second binder is configured to provide second lithium ion pathways in the cathode during charging and discharging of the lithium-ion cell (para. [0032]); and
an aluminum current collector in contact with the cathode, wherein the aluminum current collector is a positive current collector, and wherein the second lithium ion pathways extend from the lithiated solid polymer electrolyte membrane to the aluminum current collector (para. [0090]).
Lanning et al. teaches a solid polymer electrolyte membrane that is lithiated (one of ordinary skill in the art can appreciate that the solid polymer electrolyte membrane is lithiated during cycling of the battery).  Alternatively, if Lanning et al. is silent regarding the solid polymer electrolyte membrane being lithiated, Yadav et al. teaches that it is known in the art to lithiate ionomers such as a sulfonated tetrafluoroethylene fluoropolymer-copolymer or Nafion in order to provide the degree of lithium ion conductivity needed in the battery (Yadav et al., para. [0024]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid polymer electrolyte membrane of Lanning et al. by lithiating the sulfonated tetrafluoroethylene fluoropolymer-copolymer or Nafion as taught by Yadav et al. in to provide the degree of lithium ion conductivity needed (Yadav et al., para. [0024]) or the increase the ion conductivity in the battery.  
Lanning et al. is silent regarding wherein the anode comprises graphite that is dispersed in a first lithiated binder.  However, Yadav et al. teaches that it is known in the art for an anode comprises graphite (para. [0019]) that is dispersed in a first lithiated binder (paras. [0024] and [0025]; lithiated Nafion corresponds to the claimed first lithiated binder; one of ordinary skill in the art can appreciate that because the active material, graphite, and the lithiated Nafion binder are mixed that the graphite is dispersed in the first lithiated binder).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the anode of Lanning et al. by incorporating an anode comprising graphite that is dispersed in a first lithiated binder in order to provide in order to improve the electrical conductivity of the anode by the incorporation of graphite into the anode and to provide a degree of lithium ion conductivity needed/desired in the anode (para. [0024]).  
Modified Lanning et al. is silent regarding and comprising lithium cobalt oxide that is dispersed in a second lithiated binder.  However, Yadav et al. teaches that it is known in the art for a cathode comprises lithium cobalt oxide (para. [0019]) that is dispersed in a second lithiated binder (paras. [0024] and [0025] ; lithiated Nafion corresponds to the claimed second lithiated binder; one of ordinary skill in the art can appreciate that because the active material, lithium cobalt oxide, and the lithiated Nafion binder are mixed that the lithium cobalt oxide is dispersed in the second lithiated binder).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the cathode of Lanning et al. by incorporating a cathode comprising lithium cobalt oxide that is dispersed in a second lithiated binder in order to provide a degree of lithium ion conductivity needed/desired in the cathode (Yadav et al., para. [0024]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Modified Lanning et al. is silent regarding a device wherein the flexible battery further comprises: a first lithiated sublayer disposed between the anode and the lithiated membrane, the first lithiated binder comprising a sulfonated tetrafluoroethylene based fluoropolymer-copolymer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible battery of modified Lanning et al. by incorporating a first lithiated sublayer disposed between the anode and the lithiated membrane, the first lithiated binder comprising a sulfonated tetrafluoroethylene based fluoropolymer-copolymer.  It has been held that constructing a formerly integral structure into various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).
Modified Lanning et al. is silent regarding a lithium-ion battery comprising: a flexible battery pouch, a lithium-ion cell disposed in an interior portion of the flexible battery pouch.  However, Maresh et al. teaches that it is known in the art for a lithium-ion battery comprising: a flexible battery, a lithium-ion cell disposed in the flexible battery pouch (para. [0001]).  Accordingly ,it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium body of Lanning et al. by incorporating a flexible battery, a lithium-ion cell disposed in the flexible battery pouch as taught by Maresh et al. because flexible battery pouches are energy storage devices that are light weight, compact and provide high energy density (Maresh et al., para. [0001]).  Additionally, pouch cells make efficient use of space, for instance, achieving 90 to 95% packing efficiency (Maresh et al., para. [0001]).

Regarding claim 2, modified Lanning et al. is silent regarding a lithium-ion battery further comprising: a second lithiated sublayer disposed between, and in contact with, the cathode and the lithiated solid polymer electrolyte membrane, wherein the second lithiated sublayer comprises the sulfonated tetrafluoroethylene based fluoropolymer-copolymer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium-ion battery of modified Lanning et al. by incorporating a second lithiated sublayer disposed between, and in contact with, the cathode and the lithiated solid polymer electrolyte membrane, wherein the second lithiated sublayer comprises the sulfonated tetrafluoroethylene based fluoropolymer-copolymer to prevent interaction of the lithiated solid polymer electrolyte membrane main body with the anode and the cathode.  It has been held that constructing a formerly integral structure into various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).

Regarding claim 3, modified Lanning et al. is silent regarding a lithium-ion battery wherein the thickness of the first lithiated sublayer is less than a thickness of the anode, and less than a thickness of the litigated solid polymer electrolyte membrane; and wherein a thickness of the second lithiated sublayer is equal to the thickness of the first lithiated sublayer.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art to modify the lithium-ion battery such that the first thickness of the lithiated sublayer is less than a thickness of the anode, and less than a thickness of the litigated solid polymer electrolyte membrane; and wherein a thickness of the second lithiated sublayer is equal to the first thickness of the first lithiated sublayer when doing so prevents interaction of the lithiated solid polymer electrolyte membrane main body with the anode and the cathode.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 4, modified Lanning et al. teaches a lithium-ion pouch battery wherein the lithiated solid polymer membrane further comprises a liquid electrolyte (Lanning et al., paras. [0019] and [0080]).   

Regarding claim 5, Lanning et al. teaches a battery cell comprising:
an anode comprising a first polymer binder configured to conduct lithium ions (para. [0040]);
a polymer electrolyte membrane in contact with the anode (para. [0080]); and 
a cathode in contact with the polymer electrolyte membrane and comprising lithium cobalt oxide (para. [0082]) and a second polymer binder configured to conduct lithium ions (para. [0032]);
wherein the polymer electrolyte membrane is disposed between the anode and the cathode (para. [0080]).
Lanning et al. teaches a polymer electrolyte membrane that is lithiated (one of ordinary skill in the art can appreciate that the polymer electrolyte membrane is lithiated during cycling of the battery).  Alternatively, if Lanning et al. is silent regarding the polymer electrolyte membrane being lithiated, Yadav et al. teaches that it is known in the art to lithiate ionomers such as a sulfonated tetrafluoroethylene fluoropolymer-copolymer or Nafion in order to provide the degree of lithium ion conductivity needed in the battery (Yadav et al., para. [0024]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer electrolyte membrane of Lanning et al. by lithiating the sulfonated tetrafluoroethylene fluoropolymer-copolymer or Nafion as taught by Yadav et al. in to provide the degree of lithium ion conductivity needed (Yadav et al., para. [0024]) or the increase the ion conductivity in the battery.  
Lanning et al. is silent regarding wherein the anode comprises graphite that is dispersed in a first lithiated polymer binder.  However, Yadav teaches that it is known in the art for an anode comprises graphite (para. [0019]) that is dispersed in a first lithiated polymer binder (paras. [0024] and [0025]; lithiated Nafion corresponds to the claimed first lithiated polymer binder; one of ordinary skill in the art can appreciate that because the active material, graphite, and the lithiated Nafion binder are mixed that the graphite is dispersed in the first lithiated polymer binder).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the anode of Lanning et al. by incorporating an anode comprising graphite that is dispersed in a first lithiated polymer binder in order to improve the electrical conductivity of the anode by the incorporation of graphite into the anode and to provide a degree of lithium ion conductivity needed/desired in the anode (Yadav, para. [0024]).  
Modified Lanning et al. is silent regarding and comprising lithium cobalt oxide that is dispersed in a second lithiated polymer binder.  However, Yadav teaches that it is known in the art for a cathode to comprise lithium cobalt oxide (para. [0019]) that is dispersed in a second lithiated polymer binder (paras. [0024] and [0025]; lithiated Nafion corresponds to the claimed second lithiated polymer binder; one of ordinary skill in the art can appreciate that because the active material, lithium cobalt oxide, and the lithiated Nafion binder are mixed that the lithium cobalt oxide is dispersed in the second lithiated polymer binder).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the cathode of Lanning et al. by incorporating a cathode comprising lithium cobalt oxide that is dispersed in a second lithiated polymer binder in order to provide a degree of lithium ion conductivity needed/desired in the cathode (Yadav, para. [0024]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Lanning et al. is silent regarding a device wherein the flexible battery further comprises: a first lithiated sublayer disposed between the anode and the lithiated membrane, the first lithiated binder comprising a sulfonated tetrafluoroethylene based fluoropolymer-copolymer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible battery of modified Lanning et al. by incorporating a first lithiated sublayer disposed between the anode and the lithiated membrane, the first lithiated binder comprising a sulfonated tetrafluoroethylene based fluoropolymer-copolymer.  It has been held that constructing a formerly integral structure into various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).

Regarding claim 6, modified Lanning et al. teaches a battery cell wherein the first lithiated polymer binder is fully capable of providing first pathways through the anode for lithium ions to flow (Lanning et al., para. [0040]); and 
wherein the second lithiated polymer binder provides second pathways through cathode for lithium ions to flow (Lanning et al., para. [0082]).

Regarding claim 7, modified Lanning et al. is silent regarding a battery cell wherein the anode comprises between about 50% to about 90% graphite, and between about 10% to about 50% lithiated polymer binder, and wherein the cathode comprises between about 50% to about 90% lithium cobalt oxide, and between about 10% to about 50% lithiated sulfonated tetrafluoroethylene based fluoropolymer-copolymer binder.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anode and cathode of Lanning et al. such that anode comprises between about 50% to about 90% graphite, and between about 10% to about 50% lithiated polymer binder, and wherein the cathode comprises between about 50% to about 90% lithium cobalt oxide, and between about 10% to about 50% lithiated sulfonated tetrafluoroethylene based fluoropolymer-copolymer binder in order to optimize the amount of graphite and binder within this electrode and to optimize the amount/percentage of lithium cobalt oxide and the lithiated sulfonated tetrafluoroethylene based fluoropolymer-copolymer binder to provide the best adherence of the active materials to each other and to each respective current collector while also providing the desired electrochemical properties in the battery cell.  

Regarding claim 8, modified Lanning et al. teaches a battery cell wherein the lithiated polymer electrolyte membrane further comprise a liquid electrolyte (Lanning et al., paras. [0019] and [0080]).  
Regarding claim 9, modified Lanning et al. teaches a battery cell wherein the first lithiated polymer binder and the second lithiated polymer binder further comprise the liquid electrolyte (Lanning et al., para. [0019] teaches that the membrane/separator is saturated with electrolyte.  As a result, one of ordinary skill in the art would expect for the first lithiated polymer binder and the second lithiated polymer binder further comprise the liquid electrolyte).  

Regarding claim 11, modified Lanning et al. is silent regarding a battery cell further comprising: a second lithiated sublayer disposed between, and in contact with, the cathode and the lithiated solid polymer electrolyte membrane, wherein the second lithiated sublayer comprises a sulfonated tetrafluoroethylene based fluoropolymer-copolymer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium-ion battery of modified Lanning et al. by incorporating a second lithiated sublayer disposed between the cathode and the lithiated solid polymer electrolyte membrane, wherein the second lithiated sublayer comprises a sulfonated tetrafluoroethylene based fluoropolymer-copolymer to prevent interaction of the lithiated solid polymer electrolyte membrane main body with the anode and the cathode.  It has been held that constructing a formerly integral structure into various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).

Regarding claim 12, modified Lanning et al. is silent regarding a lithium-ion battery wherein the thickness of the first lithiated sublayer is less than the thickness of the anode, and less than a thickness of the litigated polymer electrolyte membrane.  However, due to a lack of criticality and unexpected results, it would have been obvious to one of ordinary skill in the art to modify the lithium-ion battery such that the thickness of the first lithiated Nafion sublayer is less than a thickness of the anode, and less than a thickness of the lithiated polymer electrolyte membrane when doing so prevents interaction of the lithiated polymer electrolyte membrane main body with the anode and the cathode.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 13, modified Lanning et al. teaches a battery cell further comprising:
a copper current collector disposed adjacent to the anode, wherein the copper current collector is a negative current collector (Lanning et al., para. [0090]); and
an aluminum current collector disposed adjacent to the cathode, wherein the aluminum current collector is a positive current collector (Lanning et al., para. [0090]),
wherein the copper current collector forms a first end of the battery cell, and the aluminum current collector forms a second end of the battery cell (Lanning et al., Fig. 2A).

Regarding claim 14, modified Lanning et al. teaches a battery cell wherein the lithiated polymer electrolyte membrane is a lithiated solid polymer electrolyte membrane comprising a sulfonated tetrafluoroethylene based fluoropolymer-copolymer that is configured to conduct lithium ions during charging and discharging (Lanning et al., para. [0080]), the first lithiated polymer binder is a first lithiated binder (Lanning et al., para. [0040]) comprising the sulfonated tetrafluoroethylene based fluoropolymer-copolymer, and the second lithiated polymer binder is a second lithiated binder (Lanning et al., para. [0032]) comprising the sulfonated tetrafluoroethylene based fluoropolymer-copolymer.

Regarding claim 15, Lanning et al. teaches a device comprising: 
a battery (Title; Abstract) comprising: 
an anode comprising a first binder wherein the first lithiated binder comprises a sulfonated tetrafluoroethylene based fluoropolymer-copolymer (para. [0040]); 
a membrane (para. [0080]) comprising sulfonated tetrafluoroethylene based fluoropolymer-copolymer; and 
a cathode comprising a second binder (para. [0032]) and lithium cobalt oxide (para. [0082]); and 
wherein the membrane is in contact with both the anode and the cathode (para. [0080]).
Lanning et al. teaches that the membrane comprising the sulfonated tetrafluoroethylene based fluoropolymer-copolymer is lithiated (one of ordinary skill in the art can appreciate that the membrane comprising the sulfonated tetrafluoroethylene based fluoropolymer-copolymer is lithiated is lithiated during cycling of the battery).  Alternatively, if Lanning et al. is silent regarding the solid polymer electrolyte membrane being lithiated, Yadav et al. teaches that it is known in the art to lithiate ionomers such as a sulfonated tetrafluoroethylene fluoropolymer-copolymer or Nafion in order to provide the degree of lithium ion conductivity needed in the battery (Yadav et al., para. [0024]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane comprising the sulfonated tetrafluoroethylene based fluoropolymer-copolymer of Lanning et al. by lithiating the sulfonated tetrafluoroethylene fluoropolymer-copolymer or Nafion as taught by Yadav et al. in to provide the degree of lithium ion conductivity needed (Yadav et al., para. [0024]) or the increase the ion conductivity in the battery.  
Lanning et al. is silent regarding wherein the anode comprises graphite that is dispersed in a first lithiated polymer binder.  However, Yadav teaches that it is known in the art for an anode comprises graphite (para. [0019]) that is dispersed in a first lithiated polymer binder (paras. [0024] and [0025]; lithiated Nafion corresponds to the claimed first lithiated polymer binder; one of ordinary skill in the art can appreciate that because the active material, graphite, and the lithiated Nafion binder are mixed that the graphite is dispersed in the first lithiated polymer binder).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the anode of Lanning et al. by incorporating an anode comprising graphite that is dispersed in a first lithiated polymer binder in order to improve the electrical conductivity of the anode by the incorporation of graphite into the anode and to provide a degree of lithium ion conductivity needed/desired in the anode (Yadav, para. [0024]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Modified Lanning et al. is silent regarding and comprising lithium cobalt oxide that is dispersed in a second lithiated polymer binder.  However, Yadav teaches that it is known in the art for a cathode to comprise lithium cobalt oxide (para. [0019]) that is dispersed in a second lithiated polymer binder (paras. [0024] and [0025] ; lithiated Nafion corresponds to the claimed second lithiated polymer binder; one of ordinary skill in the art can appreciate that because the active material, lithium cobalt oxide, and the lithiated Nafion binder are mixed that the lithium cobalt oxide is dispersed in the second lithiated polymer binder).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the cathode of Lanning et al. by incorporating a cathode comprising lithium cobalt oxide that is dispersed in a second lithiated polymer binder in order to provide a degree of lithium ion conductivity needed/desired in the cathode (Yadav, para. [0024]).  
Modified Lanning et al. is silent regarding a device wherein the flexible battery further comprises: a first lithiated sublayer disposed between the anode and the lithiated membrane, the first lithiated binder comprising a sulfonated tetrafluoroethylene based fluoropolymer-copolymer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible battery of modified Lanning et al. by incorporating a first lithiated sublayer disposed between the anode and the lithiated membrane, the first lithiated sublayer comprising a sulfonated tetrafluoroethylene based fluoropolymer-copolymer.  It has been held that constructing a formerly integral structure into various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).
Lanning et al. is silent regarding a device comprising: a flexible battery.  However, Maresh et al. teaches that it is known in the art for a device to comprise: a flexible battery (para. [0001]).  Accordingly ,it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lanning et al. by incorporating a flexible battery as taught by Maresh et al. because flexible battery pouches are energy storage devices that are light weight, compact and provide high energy density (Maresh et al., para. [0001]).  Additionally, flexible pouch cells make efficient use of space, for instance, achieving 90 to 95% packing efficiency (Maresh et al., para. [0001]).

Regarding claim 16, modified Lanning et al. teaches a device wherein the anode comprises graphite that is dispersed in a first lithiated binder (Lanning et al., para. [0058] - carbon may be a graphite; because Nafion is used as the anode binder; the graphite is dispersed in the Nafion binder; Lanning et al., para. [0068]); and
wherein the cathode further comprises lithium cobalt oxide that is dispersed in a second lithiated binder (Lanning et al., para. [0032]).

Regarding claim 17, modified Lanning et al. is silent regarding a device wherein the anode comprises between about 50% to about 90% graphite, and between about 10% to about 50% lithiated binder, and wherein the cathode comprises between about 50% to about 90% lithium cobalt oxide, and between about 10% to about 50% lithiated binder.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anode and the cathode of modified Lanning et al. such that anode comprises between about 50% to about 90% graphite, and between about 10% to about 50% lithiated binder, and wherein the cathode comprises between about 50% to about 90% lithium cobalt oxide, and between about 10% to about 50% lithiated binder in order to optimize the amount of graphite and binder within this electrode and to optimize the amount/percentage of lithium cobalt oxide and the lithiated binder to provide the best adherence of the active materials to each other and to each respective current collector while also providing the desired electrochemical properties in the battery cell. 

Regarding claim 18, modified Lanning et al. is silent regarding a device wherein the flexible battery further comprises: a second lithiated sublayer in contact with both the cathode and lithiated membrane, the second lithiated sublayer comprising the sulfonated tetrafluoroethylene based fluoropolymer-copolymer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible battery of modified Lanning et al. by incorporating a second lithiated sublayer in contact with both the cathode and lithiated membrane, the second lithiated sublayer comprising the sulfonated tetrafluoroethylene based fluoropolymer-copolymer to prevent interaction of the lithiated membrane main body with the anode and the cathode.  It has been held that constructing a formerly integral structure into various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (MPEP 2144.04 (V-C)).
Regarding claim 19, modified Lanning et al. teaches a device wherein the lithiated membrane further comprises a liquid electrolyte (Lanning et al., paras. [0019] and [0080]).   

Regarding claim 20, modified Lanning et al. teaches a device wherein the flexible battery further comprises a package (corresponds to a pouch; Maresh et al., para. [0022]), and wherein the anode, the lithiated membrane, and the cathode are compressed in the package (one of ordinary skill in the art can appreciate that the anode, the lithiated membrane and the cathode are compressed in the package as a result of these items being located in the package and because of the force of gravity weighing down on the package).  Claim 20 is considered product-by-process claim as a result of the claim limitation “wherein the anode, the lithiated membrane, and the cathode are compressed in the package”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

(2) Response to Argument
Applicant argues:  Independent claim 5 recites an anode including a first lithiated polymer binder, a lithiated polymer electrolyte membrane in contact with the anode, and a cathode including a second lithiated polymer binder. Independent claims 1 and 15 recite similar elements. None of the cited references, alone or in any combination, teach or suggest at least these elements of the claimed battery cell.  In particular, claim 5 recites in part: ...an anode comprising a first lithiated polymer binder configured to conduct lithium ions, and graphite that is dispersed in the first lithiated polymer binder... (emphasis added).  The Examiner asserts, at page 9 of the Office Action, asserts that Lanning describes an anode including a first lithiated polymer binder at para [0040]. This is an incorrect interpretation of Lanning. In actuality, Lanning generically states that anodes contain one or more polymeric materials. However, Lanning is silent as to the polymeric materials including any form of Lithium. In addition, there is no discussion whatsoever in Lanning about the “polymeric materials” being a binder, at least as recited in claim 5. There is nothing in Lanning that expressly, implicitly, or inherently discloses a lithiated polymer binder as recited in claim 5.  The Examiner fails to provide any rationale or elaboration with respect to the rejection. Nonetheless, Lanning fails to teach or suggest the claimed an anode including a first lithiated polymer binder, a lithiated polymer electrolyte membrane in contact with the anode, and a cathode including a second lithiated polymer binder.

Moreover, claim 5 recites the anode also comprises “graphite...dispersed in the first lithiated polymer binder...” As Lanning fails to teach or suggest the claimed first lithiated polymer binder, it follows that Lanning cannot disclose graphite dispersed in a lithiated polymer binder.  First, Yadav does not cure the deficiency in Lanning. The cited portions of Yadav, in particular paragraphs [0019] and [0024]-[0025], have no mention, explicit or implicit, about an anode comprising a lithiated polymer binder. Instead, Yadav generically mentions a laundry list of materials that can be used as “active materials,” and provides a specific mid-layer and sub-layer structural placement for use of electrically conductive active materials. Yadav does not teach or suggest the claimed anode comprising a lithiated polymer binder.  Second, Maresh also does not cure the deficiencies in Lanning and Yadav. Maresh is cited as teaching a generic pouch for a pouch-cell battery, and is silent as to at least the claimed anode having a lithiated polymer binder. Maresh therefore also fails to cure the deficiencies of Lanning and Yadav.  Further, with respect to the claimed “graphite...dispersed in the first lithiated polymer binder...,” as explained above, the combination of Lanning, Yadav, and Mahesh fail to disclose the claimed first lithiated polymer binder. Thus it follows that a combination of Lanning, Yadav, and Maresh cannot disclose graphite dispersed in a lithiated polymer binder.  Even if, assuming arguendo, that the “polymeric materials” disclosed in Lanning are somehow akin to the claimed “first lithiated polymer binder’, which they are not, there is still no disclosure either in Lanning, Yadav or Maresh about graphite being dispersed in that polymeric material.

Rebuttal:  It is the Office’s position as stated in the Final Rejection mailed December 15, 2021 that Lanning et al. teaches an anode comprising a first polymer binder configured to conduct lithium ions (para. [0040], especially the last sentence of the paragraph); and a cathode in contact with the polymer electrolyte membrane and comprising lithium cobalt oxide (para. [0082]) and a second polymer binder configured to conduct lithium ions (para. [0032]).
Lanning et al. is silent regarding wherein the anode comprises graphite that is dispersed in a first lithiated polymer binder.  However, Yadav teaches that it is known in the art for an anode comprises graphite (para. [0019]) that is dispersed in a first lithiated polymer binder (paras. [0024] and [0025]; lithiated Nafion corresponds to the claimed first lithiated polymer binder; one of ordinary skill in the art can appreciate that because the active material, graphite, and the lithiated Nafion binder are mixed that the graphite is dispersed in the first lithiated polymer binder).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the anode of Lanning et al. by incorporating an anode comprising graphite that is dispersed in a first lithiated polymer binder in order to improve the electrical conductivity of the anode by the incorporation of graphite into the anode and to provide a degree of lithium ion conductivity needed/desired in the anode (Yadav, para. [0024]).  
Modified Lanning et al. is silent regarding and comprising lithium cobalt oxide that is dispersed in a second lithiated polymer binder.  However, Yadav teaches that it is known in the art for a cathode to comprise lithium cobalt oxide (para. [0019]) that is dispersed in a second lithiated polymer binder (paras. [0024] and [0025]; lithiated Nafion corresponds to the claimed second lithiated polymer binder; one of ordinary skill in the art can appreciate that because the active material, lithium cobalt oxide, and the lithiated Nafion binder are mixed that the lithium cobalt oxide is dispersed in the second lithiated polymer binder).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the cathode of Lanning et al. by incorporating a cathode comprising lithium cobalt oxide that is dispersed in a second lithiated polymer binder in order to provide a degree of lithium ion conductivity needed/desired in the cathode (Yadav, para. [0024]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CARMEN V LYLES-IRVING/
Primary Examiner, Art Unit 1724

                                                                                                                                                                                             
Conferees:
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723                                                                                                                                                                                                        
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.